 
Exhibit 10c(10)

PROGRESS ENERGY, INC.
MANAGEMENT CHANGE-IN-CONTROL PLAN


(Amended and Restated Effective January 1, 2007)


1.0          PURPOSE OF PLAN


1.1          Purpose. The purpose of the Progress Energy, Inc. Management
Change-in-Control Plan (the “Plan”) is to attract and retain certain highly
qualified individuals as management employees of Progress Energy, Inc. and its
subsidiaries, and to provide a benefit to such management employees if their
employment is terminated in connection with a Change in Control (as defined
below). This Plan is intended to qualify as a “top-hat” plan under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), in that it is
intended to be an “employee pension benefit plan” (as such term is defined under
Section 3(2) of ERISA) which is unfunded and provides benefits only to a select
group of management or highly compensated employees of the Company or any
Subsidiary. The Plan amends and restates the Plan as restated effective January
1, 2005 and July 10, 2002. The Carolina Power & Light Company Management
Change-in-Control Plan was originally adopted effective January 1, 1998.


2.0   DEFINITIONS


The following terms shall have the following meanings unless the context
indicates otherwise:


2.1          “Beneficiary” shall mean a beneficiary designated in writing by a
Participant to receive any payments to be made under the Plan to such
Participant, and if no beneficiary is designated by the Participant, then the
Participant’s estate shall be deemed to be the Participant’s designated
beneficiary.


2.2   “Board” shall mean the Board of Directors of the Company.


2.3           “Cash Payment” shall mean a payment in cash by the Company or any
Subsidiary to a Participant in accordance with Section 6.1 below.


2.4           “Cause” shall mean:


(a) embezzlement or theft from the Company or any Subsidiary, or other acts of
dishonesty, disloyalty or otherwise injurious to the Company or any Subsidiary;


(b) disclosing without authorization proprietary or confidential information of
the Company or any Subsidiary;


(c) committing any act of negligence or malfeasance causing injury to the
Company or any Subsidiary;


(d) conviction of a crime amounting to a felony under the laws of the United
States or any of the several states;
 

--------------------------------------------------------------------------------


(e) any violation of the Company’s Code of Ethics; or


(f) unacceptable job performance which has been substantiated in accordance with
the  normal practices and procedures of the Company or any Subsidiary.


2.5           Change-in-Control” shall mean:



 
2.5.1
General: A Change-in-Control shall be deemed to have occurred on the earliest of
the following dates:



(a)    the date any person or group of persons (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934), excluding employee
benefit plans of the Company, becomes, directly or indirectly, the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Securities Act of 1934)
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities
(excluding the acquisition of securities of the Company by an entity at least
eighty percent (80%) of the outstanding voting securities of which are, directly
or indirectly, beneficially owned by the Company); or



 
(b)
the date of consummation of a tender offer for the ownership of more than fifty
percent (50%) of the Company’s then outstanding voting securities; or




 
(c)
the date of consummation of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

 

 
(d)
the date, when as a result of a tender offer or exchange offer for the purchase
of securities of the Company (other than such an offer by the Company for its
own securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or



(e)           the date the shareholders of the Company approve a plan of
complete  liquidation or winding-up of the Company or an agreement for the sale
or    
                disposition by the Company of all or substantially all of the
Company’s  assets; or



--------------------------------------------------------------------------------




(f)    the date of any event which the Board determines should constitute
a  Change-in-Control.


A Change-in-Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Committee that one
of the events set forth in this Section 2.5.1 has occurred. Any determination
that an event described in this Section 2.5.1 has occurred shall, if made in
good faith on the basis of information available at that time, be conclusive and
binding on the Committee, the Company, the Participants and their Beneficiaries
for all purposes of the Plan.


2.5.2   Definition Applicable to Change-in-Control Benefits Subject to Section
409A: Notwithstanding the preceding provisions of Section 2.5.1, in the event
that any Change-in-Control Benefits under the Plan are deemed to be deferred
compensation subject to the provisions of Section 409A, then distributions
related to such benefits may be permitted, in the Committee’s discretion, upon
the occurrence of one or more of the following events (as they are defined and
interpreted under Section 409A): (A) a change in the ownership of the Company,
(B) a change in effective control of the Company, or (C) a change in the
ownership of a substantial portion of the assets of the Company.


2.6         “Change-in-Control Benefits” shall mean the benefits described under
Section 6 below provided to Terminated Participants. Except as otherwise
provided herein, a Terminated Participant who is terminated in anticipation of a
Change-in-Control as described in Section 5.1 shall be entitled to receive the
Change-in-Control Benefits as of the Termination Date notwithstanding the fact
that the anticipated Change-in-Control does not occur.
 
2.7          “Change-in-Control Date” shall mean the date that a
Change-in-Control first occurs.
 
2.8           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


2.9          “Committee” shall mean (i) the Board or (ii) a committee or
subcommittee of the Board appointed by the Board from among its members. The
Committee shall be the Board’s Committee on Organization and Compensation until
a different Committee is appointed. On a Change-in-Control Date, and during the
36-month period following such Change-in-Control Date, the Committee shall be
comprised of such persons as appointed by the Board prior to the
Change-in-Control Date, with any additions or changes to the Committee following
such Change-in-Control Date to be made and or approved by all Committee members
then in office.


2.10       “Company” shall mean Progress Energy, Inc., a North Carolina
corporation, including any successor entity or any successor to the assets of
the Company that has assumed the Plan.


2.11        “Continuing Directors” shall mean the members of the Board as of the
Effective Date; provided, however, that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by seventy-five percent (75%) or more of the directors who then comprised
Continuing Directors shall be considered to be a Continuing Director.



--------------------------------------------------------------------------------


 
2.12         “Effective Date” of the Plan, as amended and restated herein, shall
mean January 1, 2007.
 
2.13         “Good Reason” shall mean the occurrence of any of the following:


(a)     a reduction in the Participant’s base salary without the Participant’s
prior written consent (other than any reduction applicable to management
employees generally);


(b)     a material adverse change in the Participant’s position, duties or
responsibilities with respect to his or her employment with the Company and/or
any Subsidiary without the Participant’s prior written consent;


(c)    a material reduction in the Participant’s total incentive compensation
opportunity under the Company’s Management Incentive Compensation Plan, the 1997
Equity Incentive Plan, the 2002 Equity Incentive Plan, the Performance Share
Sub-Plans, or any other incentive compensation plan (based on the total
incentive compensation opportunity previously granted to such Participant during
the 12-month period preceding a Change-in-Control Date) without the
Participant’s prior written consent;


(d)   an actual change in the Participant’s principal work location by more than
50 miles and more than 50 miles from the Participant’s principal place of abode
as of the date of such change in job location without the Participant’s prior
written consent;


(e)   the failure of the Company to obtain the assumption of its obligation
under the Plan by any successor to all or substantially all of the assets of the
Company within 30 days after a merger, consolidation, sale or similar
transaction constituting a Change-in-Control; or


(f)    a material breach by the Company of any term or provision of the Plan
without the Participant’s prior written consent.


2.14   “Gross-Up Payment” shall mean a payment described in Section 11 below.


2.15   “Management Employee” shall mean a regular full-time employee of the
Company or any Subsidiary with managerial duties and responsibilities.


2.16   “Participant” shall mean any Management Employee who has been designated
to participate in the Plan under Section 3 below.


2.17         “Plan”shall mean the Progress Energy, Inc. Management
Change-in-Control Plan.


2.18        “Retirement” shall mean the termination of employment of a
Participant after having attained the age of 65 with five or more years of
service, or the age of 55 with 15 or more years of service, or after having
completed 35 or more years of service regardless of age.


2.19       “Section 409A” shall mean Section 409A of the Code, or any successor
section under the Code, as amended and as interpreted by final or proposed
regulations promulgated thereunder from time to time and by related guidance.



--------------------------------------------------------------------------------


 
2.20        “Separation from Service” shall mean the death, Retirement or other
termination of employment with the Company as defined for purposes of Section
409A.


2.21        “Specified Employee” shall mean a “key employee,” as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof or the
50-employee limit on the number of officers treated as key employees.


2.22         “Subsidiary” shall mean a corporation of which the Company directly
or indirectly owns more than fifty percent (50%) of the voting stock (meaning
the capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation) or any other business entity in which the Company directly or
indirectly has an ownership interest of more than 50 percent.


2.23       “Terminated Participant” shall mean a Participant whose employment is
terminated as described in Section 5 below; provided, however, that a
Participant who is reemployed by the Company or any Subsidiary without an
intervening break in service shall not be a Terminated Participant for purposes
of this Plan.


2.24        “Termination Date” shall mean the date a Terminated Participant’s
employment with the Company and/or a Subsidiary is terminated as described in
Section 5 below.


2.25        “Trigger Trust” shall mean a trust as described in Section 8 below.


3.0    ELIGIBILITY AND PARTICIPATION


3.1    Eligibility. An individual shall be eligible to participate in the Plan
who is a Management  Employee in one of the following positions:


(a)   Tier I - Chief Executive Officer, Chief Operating Officer, President and
Executive Vice Presidents who are members of the Senior Management Committee of
the Company.


(b)   Tier II - Senior Vice Presidents who are members of the Senior Management
Committee of the Company.


(c)   Tier III - Vice Presidents, Department Heads and other selected Management
Employees of the Company or any Subsidiary. 


3.2    Participation. The Committee shall designate each eligible Management
Employee who is a Participant in the Plan. The Committee may, in its sole
discretion, terminate the participation of a Participant at any time prior to
the date that substantive negotiations occur in connection with a potential
Change-in-Control.


4.0    ADMINISTRATION


4.1    Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.



--------------------------------------------------------------------------------


 
4.2    Authority of the Committee. The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Plan, including but not
limited to the following:


(a)    to determine eligibility for participation in the Plan;


(b)    to designate Participants;


(c)    to determine and establish the formula to be used in calculating a
Participant’s Change-in-Control Benefits;


(d)    to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;


(e)    to issue administrative guidelines as an aid to administer the Plan and
make changes in such guidelines as it from time to time deems proper;


(f)    to make rules for carrying out and administering the Plan and make
changes in such rules as it from time to time deems proper;


(g)    to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;


(h)    to make reasonable determinations as to a Participant’s eligibility for
benefits under the Plan, including determinations as to Cause and Good Reason;
and


(i)    to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.


4.3    Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.


4.4    Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the Subsidiary whose employees have
benefited from the Plan, as determined by the Committee.



--------------------------------------------------------------------------------


 
4.5    Determinations and Interpretations by the Committee. All determinations
and interpretations made by the Committee shall be binding and conclusive to the
maximum extent permitted by law on all Participants and their heirs, successors,
and legal representatives.


4.6    Information. The Company shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Plan. Such information may include, but
shall not be limited to, the full names of all Participants, their earnings and
their dates of birth, employment, retirement or death. Such information shall be
conclusive for all purposes of the Plan, and the Committee shall be entitled to
rely thereon without any investigation thereof.


4.7    Self-Interest. No member of the Committee may act, vote or otherwise
influence a decision of the Committee specifically relating to his or her
benefits, if any, under the Plan.


5.0    TERMINATION OF EMPLOYMENT


5.1    Termination of Employment. If the Company or a Subsidiary employing a
Participant terminates such Participant’s employment without Cause, or if a
Participant terminates his or her employment with the Company or a Subsidiary
for Good Reason, and in either case such termination of employment is a
Separation from Service that is not due to the death or Retirement of the
Participant, and such termination of employment occurs during the 24-month
period following the Change-in-Control Date, or occurs prior to the
Change-in-Control Date but after substantive negotiations leading to the
Change-in-Control and can be demonstrated to have occurred at the request or
initiation of parties to the Change-in-Control (such date of termination of
employment shall be referred to herein as the “Termination Date”), the
Terminated Participant shall be entitled to receive the Change-in-Control
Benefits in accordance with Section 6 below.


6.0    CHANGE-IN-CONTROL BENEFITS


6.1    Cash Payment. Within ten days following the Termination Date, the Company
shall pay to the Terminated Participant, in a lump sum, an amount in cash as
determined under a formula established by the Committee (such formula to be
established by the Committee, in its sole discretion, on the date the Committee
designates such individual as a Participant in accordance with Section 3.2
above); provided, however, that such Cash Payment shall not exceed in the
aggregate an amount equal to the sum of:



            (a)
    The Applicable Percentage of the Terminated Participant’s annual base salary
in effect on the Termination Date; plus

 

            (b)
    The Applicable Percentage of the greater of (i) the average of the
Terminated Participant's annual incentive bonus paid to the Terminated
Participant under the Company's Management Incentive Compensation Plan or
otherwise with respect to the three completed calendar years immeidately
preceding the year in which the Termination Date occurs; provided however, that
if the Terminated Participant was not eligible to receive an annual incentive
bous with respect to each of the three calendar years immediately preceding the
year in which the Termination Date occurs, the average shall be determined for
that period of calendar years, if any, for which the Terminated Participant was
eleigle to receive an annual incentive bonus or (ii) the Terminated
Participant's target annual incentive bonus for the year in which the
Termination Date occurs.

 


For this purpose, the “Applicable Percentage” shall be determined as follows:


Participant                 Applicable Percentage


Tier I                                  300%
Tier II                                                                        
200%
Tier III                                                                       
150%  


6.2   Annual Cash Incentive Compensation Plans. The Terminated Participant shall
be entitled to receive an amount equal to his or her compensation under the
annual cash incentive compensation plan covering the Terminated Participant
based on 100 percent (100%) of his or her target bonus under such plan, which
shall be paid during the 10-day period following the Termination Date.
 
           6.3          Long Term Compensation Plan. The Terminated Participant
shall be entitled to receive any awards which have been earned prior to the
Termination Date under the  Company’s Amended and Restated Long Term
Compensation Plan, which shall be paid during the 10-day period following the
Termination Date.
 
   6.4    Restricted Stock Agreements. The Terminated Participant shall become
vested as of the Termination Date in any restricted share awards which have been
granted to     him or her under the Company’s 1997 Equity Incentive Plan, the
2002 Equity Incentive Plan or any successor plans, and such shares shall be
delivered to him or her without restriction during the 10-day period following
the Termination Date.


6.5   Performance Share Sub-Plans. The Terminated Participant shall become
vested as of the  Termination Date in any awards which have been granted to such
Participant under the  Company’s Performance Share Sub-Plans. The Terminated
Participant shall be entitled to  payment of any awards which have been granted
to him or her under such plans prior to the  Termination Date within ten days
following the date that the data needed to calculate the  value of the awards is
available to the Company.


    6.6   Stock Option Agreements. Except to the extent that greater rights are
provided to the Terminated Participant under the terms of a Stock Option
Agreement between the Terminated Participant and the Company, the Terminated
Participant shall have the following rights under any Stock Option Agreement
following the Termination Date:


    (a)      Option Assumed by Successor. If the Stock Option Agreement has been
assumed by the successor to the Company on or before the Change-in-Control Date,
any options not previously forfeited shall vest in accordance with the terms of
the Stock Option Agreement and any vested options may be exercised by the
Terminated Participant during the remaining term of such options notwithstanding
the termination of employment by the Terminated Participant.



--------------------------------------------------------------------------------


 
    (b)  Option Not Assumed by Successor. If the Stock Option Agreement has not
been assumed by the successor on or before the Change-in-Control Date, any
outstanding options shall be fully vested as of the Change-in-Control Date and,
in lieu of exercise, the value of such options shall be paid to the Terminated
Participant in an amount equal to the excess, if any, of the aggregate fair
market value as of the Change-in-Control Date of the shares subject to such
options over the aggregate exercise price for such shares. Such payment shall be
made during the 10-day period following the later of (i) the Termination Date,
or (ii) the Change-in-Control Date. Notwithstanding the foregoing, if the
Terminated Participant was terminated in anticipation of a Change-in-Control as
described in Section 5.1 and the anticipated Change-in-Control does not occur,
this Section 6.6(b) shall not apply and the terms of the Stock Option Agreement
shall control.


For purposes of this Section 6.6, the successor shall be deemed to have
“assumed” a Stock Option Agreement if the excess of the aggregate fair market
value of the shares subject to the options over the aggregate exercise price
immediately after the assumption is no less than the excess of the aggregate
fair market value of the shares subject to the options over the aggregate
exercise price immediately prior to the assumption.


6.7   Other Company Incentive Compensation Plans. The Terminated Participant
shall become vested as of the Termination Date in any awards which have been
granted to such Participant under any Company incentive compensation plan,
program or agreements (other than those plans or agreements specified in
Sections 6.2, 6.3, 6.4, 6.5 and 6.6 above) prior to the Termination Date. A
Terminated Participant shall be entitled to (i) payment of any cash awards and
(ii) delivery of any unrestricted shares (if such award is in the form of
restricted stock), which have been granted to him or her under such plan(s)
prior to the Termination Date during the 10-day period following the Termination
Date.


6.8    Payment of Change-in-Control Benefits to Beneficiaries. In the event of
the Participant’s death, all Change-in-Control Benefits that would have been
paid to the Participant under this Section 6 but for his or her death shall be
paid to the Participant’s Beneficiary.


7.0    PARTICIPATION IN NONQUALIFIED PENSION AND WELFARE BENEFIT PLANS


7.1    Nonqualified Deferred Compensation Plans; Restoration Retirement Plan.
The Terminated Participant shall be entitled to payment of his or her benefit in
any nonqualified deferred compensation or restoration pension plan of the
Company (including, but not limited to, the Management Deferred Compensation
Plan, the Deferred Compensation Plan for Key Management Employees and the
Restoration Retirement Plan) in accordance with the terms of such plan.


--------------------------------------------------------------------------------



7.2   Supplemental Senior Executive Retirement Plan. A Terminated Participant
who is a member of the Senior Management Committee and would otherwise be
eligible to participate in the Company’s Supplemental Senior Executive
Retirement Plan but for the applicable service requirements shall (i) be deemed
to have a minimum of three years of service on the Senior Management Committee
and as a Senior Vice President or more senior officer and (ii) receive a grant
of additional service so that such Terminated Participant has a minimum of ten
years of service with the Company for benefit purposes. Such a terminated
Participant shall be entitled to payment of his or her benefit under the
Supplemental Senior Executive Retirement Plan in accordance with the terms of
such plan upon reaching the earliest age for receipt of benefits (including any
additional credited service described in the previous sentence).


7.3   Split-Dollar Life Insurance Policies. Following the Termination Date, the
Terminated Participant shall be entitled to payment by the Company of all
premiums due under any split-dollar life insurance arrangement of the Company
(including, but not limited to, the Split Dollar Life Insurance Plan, the
Executive Estate Conservation Plan and the Executive Permanent Life Insurance
Plan) for any life insurance policy under which the Terminated Participant is
the insured that come due during the Applicable Period following the Termination
Date.


7.4    Employee Welfare Benefits. The Company or the applicable Subsidiary shall
pay the total cost for the Terminated Participant to continue coverage after the
Termination Date in the medical, dental, vision, and life insurance plans of the
Company or the applicable Subsidiary in which he or she was participating on the
Termination Date until the earlier of:



 
(a)
the end of the Applicable Period following the Termination Date;




 
(b)
the date, or dates, he or she receives comparable coverage and benefits under
the plans, programs and/or arrangements of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage or benefit-by-benefit
basis); or



        (c)   the Retirement of the Terminated Participant.


Notwithstanding the foregoing, however, the termination of the Participant shall
constitute a qualifying event with respect to the right of the Terminated
Participant and any covered dependents to continue group medical, dental and
vision coverage in accordance with COBRA, and the continuation period for
purposes of COBRA shall run concurrently with the Applicable Period.



 
7.5
Applicable Period. For purposes of Section 7.3 and 7.4, the Applicable Period
shall be determined as follows:



Participant                     Applicable Period


Tier I                              36 Months
Tier II                             24 Months
Tier III                            18 Months 



--------------------------------------------------------------------------------





 
8.0
TRIGGER TRUST




 
8.1
Establishment of Trigger Trust. The Board may, in its sole discretion, establish
or cause to be established a Trigger Trust as described in Section 8.2 below,
the purpose of which is to provide a fund for the payment of some or all of the
Change-in-Control Benefits and other benefits under Sections 6 and 7 above to
Terminated Participants following a Change-in-Control Date, and such other
benefits as may be determined by the Board from time to time.




 
8.2
Trigger Trust Requirements. The Trigger Trust shall be a trust:




 
(a)
of which the Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code;




 
(b)
under which all Participants as of the Change-in-Control Date are beneficiaries;



(c)    the assets of which shall be subject to the claims of the Company’s
general creditors in accordance with Internal Revenue Service Revenue Procedure
92-64; and


(d)    none of the assets of which shall be includable in the income of
Participants solely as a result of Section 409A of the Code.


9.0    CLAIMS


9.1    Claims Procedure. If any Participant or Beneficiary, or their legal
representative, has a claim for benefits which is not being paid, such claimant
may file a written claim with the Committee setting forth the amount and nature
of the claim, supporting facts, and the claimant’s address. Written notice of
the disposition of a claim by the Committee shall be furnished to the claimant
within 90 days after the claim is filed. In the event of special circumstances,
the Committee may extend the period for determination for up to an additional 90
days, in which case it shall so advise the claimant. If the claim is denied, the
reasons for the denial shall be specifically set forth in writing, the pertinent
provisions of the Plan will be cited, including an explanation of the Plan’s
claim review procedure, and, if the claim is perfectible, an explanation as to
how the claimant can perfect the claim shall be provided.


9.2    Claims Review Procedure. If a claimant whose claim has been denied wishes
further consideration of his or her claim, he or she may request the Committee
to review his or her claim in a written statement of the claimant’s position
filed with the Committee no later than 60 days after receipt of the written
notification provided for in Section 9.1 above. The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next 60 days. Due to special circumstances, the
Committee may extend the period for determination for up to an additional 60
days.


9.3    Reimbursement of Expenses. If there is any dispute between the Company
and a Participant with respect to a claim under the Plan, the Company shall
reimburse such Participant all reasonable fees, costs and expenses incurred by
such Participant with respect to such disputed claim; provided, however, that
(i) such Participant is the prevailing party with respect to such disputed claim
or (ii) the disputed claim is settled.



--------------------------------------------------------------------------------


 
10.0   TAXES


10.1    Withholding Taxes. The Company shall be entitled to withhold from any
and all payments  made to a Participant under the Plan all federal, state, local
and/or other taxes or imposts  which the Company determines are required to be
so withheld from such payments or by  reason of any other payments made to or on
behalf of the Participant or for his or her benefit  hereunder.


10.2    No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state. and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Plan, or paid to or for
the benefit of a Participant under the Plan, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.


11.0    ADDITIONAL PAYMENTS


11.1    Gross-Up Payment. In the event that any payment or benefit received or
to be received by any Participant pursuant to the terms of the Plan other than
the Gross-Up Payment described in this Section 11.1 (the “Plan Payments”) or of
any other plan, arrangement or agreement of the Company or any Subsidiary
(“Other Payments” and, together with the Plan Payments, the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the Code
as determined as provided below, the Company shall pay to such Participant, at
the time specified in Section 11.3 below, an additional amount (the “Gross-Up
Payment”) such that the net amount of such Gross-Up Payment retained by such
Participant, after deduction of the Excise Tax on the Gross-Up Payment and any
federal, state and local income tax on the Gross-Up Payment, and any interest,
penalties or additions to tax payable by such Participant with respect to the
Gross-Up Payment, shall be equal to the total present value (using the
applicable federal rate (as defined in Section 1274(d) of the Code in such
calculation) of the amount of the Exise Tax on the Payments at the time such
Payments are to be made. Notwithstanding the foregoing provisions of this
Section 11.1, if it shall be determined that a Participant in Tier II or Tier
III is entitled to a Gross-Up Payment, but that the Payments would not be
subject to the Excise Tax if the Payments were reduced by an amount that does
not exceed ten percent (10%) of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the Plan
Payments shall be reduced (but not below zero) to the maximum amount that could
be paid to the Participant without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to the Participant. The
reduction of the Plan Payments hereunder, if applicable, shall be made by
reducing first the Cash Payment under Section 6.1, unless an alternative method
of reduction is elected by the Participant and agreed to by the Committee. For
purposes of reducing the Payments to the Safe Harbor Cap, only Plan Payments
(and no other Payments) shall be reduced. If the reduction of the Plan Payments
would not result in a reduction of the Payments to the Safe Harbor Cap, no
amounts payable under this Plan shall be reduced pursuant to this provision.



--------------------------------------------------------------------------------


 
11.2    Determination. For purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amounts of such Excise Tax:
    (a)                the total amount of the Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, except to the extent that,
in the opinion of independent counsel selected by the Company and reasonably
acceptable to such Participant (“Independent Counsel”), a Payment (in whole or
in part) does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code, or such “excess parachute payments” (in whole or in
part) are not subject to the Excise Tax;


            (b)     the amount of the Payments that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (i) the total amount of the
Payments or (ii) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying Section 11.2(a) above); and


            (c)    the value of any noncash benefits or any deferred payment or
benefit shall be determined by Independent Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


For purposes of determining the amount of the Gross-Up Payment, such Participant
shall be deemed to pay federal income taxes at the highest marginal rates of
federal income taxation applicable to the individuals in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of such Participant’s residence in the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account any limitations applicable to individuals subject to
federal income tax at the highest marginal rates.


11.3   Date of Payment of Gross-Up Payments. The Gross-Up Payments provided for
in Section 11.1 above shall be paid upon the earlier of (i) the payment to such
Participant of any Payment or (ii) the imposition upon such Participant or
payment by such Participant of any Excise Tax.
 
    11.4        Adjustment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or
the opinion of Independent Counsel that the Excise Tax is less than the amount
taken into account under Section 11.1 above, such Participant shall repay to the
Company within 30 days of such Participant’s receipt of notice of such final
determination or opinion the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income tax imposed on the Gross-Up
Payment being repaid by such Participant if such repayment results in a
reduction in Excise Tax or a federal, state and local income tax deduction) plus
any interest received by such Participant on the amount of such repayment.


--------------------------------------------------------------------------------



If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the opinion of independent Counsel that the Excise
Tax exceeds the amount taken into account hereunder (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within 30 days of the Company’s receipt of notice of such
final determination or opinion.


11.5        Further Interpretation of Section 280G or 4999 of the Code. In the
event of any change in, or further interpretation of, Section 280G or 4999 of
the Code and the regulations promulgated thereunder, such Participant shall
be entitled, by written notice to the Company, to request an opinion of
Independent Counsel regarding the application of such change to any of the
foregoing, and the Company shall use its best efforts to cause such opinion to
be rendered as promptly as practicable. All fees and expenses of Independent
Counsel incurred in connection with this agreement shall be borne by the
Company.


12.0         TERM OF PLAN; AMENDMENT AND TERMINATION


12.1        Term of Plan, Amendment, Termination. The Plan shall be effective as
of the Effective Date and shall remain in effect until the Board terminates the
Plan. The Plan may be terminated, suspended or amended by the Board at any time
with or without prior notice prior to a Change-in-Control; provided, however,
that the Plan shall not be terminated, suspended or amended on a
Change-in-Control Date or during the 3-year period following such
Change-in-Control Date, and if the Plan is terminated, suspended or amended
thereafter, such action shall not adversely affect the benefits of any
Terminated Participant.


13.0        COMPLIANCE WITH SECTION 409A


13.1        General. Notwithstanding any other provision in the Plan to the
contrary, if and to the extent that Section 409A is deemed to apply to the Plan
or any Change-in-Control Benefit provided under the Plan, it is the general
intention of the Company that the Plan and all such benefits shall comply with
Section 409A, related regulations or other guidance, and the Plan and any such
Change-in-Control Benefit shall, to the extent practicable, be construed in
accordance therewith. Without in any way limiting the effect of the foregoing,
in the event that Section 409A, related regulations or other guidance require
that any special terms, provisions or conditions be included in the Plan or any
Change-in-Control Benefit, then such terms, provisions and conditions shall, to
the extent practicable, be deemed to be made a part of the Plan or
Change-in-Control Benefit, as applicable. Further, in the event that the Plan or
any Change-in-Control Benefit shall be deemed not to comply with Section 409A or
any related regulations or other guidance, then neither the Company, the
Committee nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.


13.2        Specific Terms Applicable to Change-in-Control Benefits Subject to
Section 409A. Without limiting the effect of Section 13.1 above, and
notwithstanding any other provision in the Plan to the contrary, the following
provisions shall, to the extent required under Section 409A, related regulations
or other guidance, apply with respect to Change-in-Control Benefits deemed to
involve the deferral of compensation under Section 409A:



--------------------------------------------------------------------------------



 
(a)
Distributions: Distributions may be made with respect to Change-in-Control
Benefits subject to Section 409A not earlier than upon the occurrence of one or
more of the following events: (A) Separation from Service; (B) disability; (C)
death; (D) a specified time or pursuant to a fixed schedule; (E) a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined in Section 2.5.2;
or (F) the occurrence of an unforeseeable emergency. Each of the preceding
distribution events shall be defined and interpreted in accordance with Section
409A and related regulations or other guidance.

 

 
(b)
Specified Employees: With respect to Participants who are Specified Employees, a
distribution of deferred compensation due to Separation from Service may not be
made before the date that is six months after the Termination Date (or, if
earlier, the date of death of the Participant), except as may be otherwise
permitted pursuant to Section 409A. To the extent that a Participant is subject
to this section and a distribution is to be paid in installments, through an
annuity, or in some other manner where payment will be periodic, the Participant
shall be paid, during the seventh month following the Termination Date, the
aggregate amount of payments he or she would have received but for the
application of this section; all remaining payments shall be made in their
ordinary course.

 
    (c)    No Acceleration: Unless permissible under Section 409A, related
regulations or other guidance, the acceleration of the time or schedule for the
payment of any Change-in-Control Benefit under the Plan is prohibited.


14.0         MISCELLANEOUS


14.1        Offset. The Change-in-Control Benefits shall be reduced by any
payment or benefit made or provided by the Company or any Subsidiary to the
Participant pursuant to (i) any severance plan, program, policy or arrangement
of the Company or any subsidiary of the Company not otherwise referred to in the
Plan, (ii) any employment agreement between the Company or any Subsidiary and
the Participant, and (iii) any federal, state or local statute, rule, regulation
or ordinance.


14.2        No Right, Title, or Interest in Company Assets. Participants shall
have no right, title, or interest whatsoever in or to any assets of the Company
or any investments which the Company may make to aid it in meeting its
obligations under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
Beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. Subject to Section 8 above, all payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan.



--------------------------------------------------------------------------------


 
14.3        No Right to Continued Employment. The Participant’s rights, if any,
to continue to serve the Company or any Subsidiary as an employee shall not be
enlarged or otherwise affected by his or her designation as a Participant under
the Plan, and the Company or the applicable Subsidiary reserves the right to
terminate the employment of any employee at any time. The adoption of the Plan
shall not be deemed to give any employee, or any other individual any right to
be selected as a Participant or to continued employment with the Company or any
Subsidiary.


14.4        Other Rights. The Plan shall not affect or impair the rights or
obligations of the Company, any Subsidiary or a Participant under any other
written plan, contract, arrangement, or pension, profit sharing or other
compensation plan.


14.5        Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of North Carolina without reference to
principles of conflict of laws, except as superseded by applicable federal law.


14.6        Severability. If any term or condition of the Plan shall be invalid
or unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.


14.7        Incapacity. If the Committee determines that a Participant or a
Beneficiary is unable to care for his or her affairs because of illness or
accident or because he or she is a minor, any benefit due the Participant or
Beneficiary may be paid to the Participant’s spouse or to any other person
deemed by the Committee to have incurred expense for such Participant (including
a duly appointed guardian, committee or other legal representative), and any
such payment shall be a complete discharge of the Company’s obligation
hereunder.


14.8        Transferability of Rights. The Company shall have the unrestricted
right to transfer its obligations under the Plan with respect to one or more
Participants to any person, including, but not limited to, any purchaser of all
or any part of the Company’s business. No Participant or Beneficiary shall have
any right to commute, encumber, transfer or otherwise dispose of or alienate any
present or future right or expectancy which the Participant or Beneficiary may
have at any time to receive payments of benefits hereunder, which benefits and
the right thereto are expressly declared to be non-assignable and
nontransferable, except to the extent required by law. Any attempt to transfer
or assign a benefit, or any rights granted hereunder, by a Participant or the
spouse of a Participant shall, in the sole discretion of the Committee (after
consideration of such facts as it deems pertinent), be grounds for terminating
any rights of the Participant or Beneficiary to any portion of the Plan benefits
not previously paid.




IN WITNESS WHEREOF, this instrument has been executed this 15th day of December,
2006.


                    PROGRESS ENERGY, INC.




                           By: /s/ Robert B. McGehee
                                                              Robert B. McGehee
                      Chief Executive Officer



